UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 1, 2013 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 1, 2013, Middleburg Financial Corporation (the “Company”) issued a press release reporting its financial results for the period ended December 31, 2012. A copy of the press release is being furnished as Exhibit 99.1 to this report and is incorporated by reference into this Item 2.02. Item 8.01.Other Events. On February 1, 2013, the Company announced the declaration of a cash dividend of $0.05 per share to shareholders of record on February 15, 2013, payable on February 28, 2013. Item9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No.
